            Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              San Antonio Division

VONNIE L. WALZ, an individual,

       Plaintiff,

                      vs.                          JURY TRIAL DEMANDED

COOK INCORPORATED; COOK                            CASE NO: 5-21-cv-00297
MEDICAL INCORPORATED; COOK
GROUP INCORPORATED; COOK
MEDICAL, LLC,

       Defendants.


                                      COMPLAINT

       Plaintiff Vonnie L. Walz, by and through undersigned attorneys, hereby sues

Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group Incorporated,

and Cook Medical, LLC, and alleges as follows:

                                         PARTIES

       1.     Plaintiff Vonnie L. Walz (hereinafter “Plaintiff”) at all times relevant to this

action resided in, continues to reside in, and is a citizen of Bexar County, Texas.

       2.     Defendant Cook Incorporated was and is an Indiana corporation with its

principal place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At

all times relevant to this action, Cook Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the Celect™




                                              1
            Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 2 of 25




Vena Cava Set (hereinafter “Cook filter”) to be implanted in patients throughout the United

States, including Texas. At all times relevant hereto, Defendant Cook Incorporated was

engaged in business in Texas, has conducted substantial business activities, and derived

substantial revenue from within the State of Texas. This Defendant has also carried on

solicitations or service activities in Texas.

       3.     Defendant Cook Medical Incorporated is a wholly owned subsidiary of

Defendant Cook Incorporated with its principal place of business located at 750 Daniels

Way, Bloomington, Indiana 47402. Defendant Cook Medical Incorporated was and is an

Indiana corporation authorized and/or doing business in the state of Texas. At all times

relevant to this action, Cook Medical Incorporated designed, set specifications,

manufactured, prepared, compounded, assembled, processed, promoted, marketed,

distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the Celect™

Vena Cava Set to be implanted in patients throughout the United States, including Texas.

At all times relevant hereto, Defendant Cook Medical Incorporated was engaged in

business in Texas, has conducted substantial business activities, and derived substantial

revenue from within the State of Texas. This Defendant has also carried on solicitations

or service activities in Texas.

       4.     Defendant Cook Group Incorporated was and is an Indiana corporation

having its principal place of business located at 750 Daniels Way, Bloomington, Indiana

47402. At all times relevant to this action, Cook Group Incorporated designed, set

specifications, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed and sold the inferior vena cava filter (“IVC Filter”) known as the


                                                2
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 3 of 25




Celect ™ Vena Cava Set to be implanted in patients throughout the United States, including

Texas. At all times relevant hereto, Defendant Cook Group Incorporated was engaged in

business in Texas, has conducted substantial business activities, and derived substantial

revenue from within the state of Texas. This Defendant has also carried on solicitations or

service activities in Texas.

         5.    Defendant Cook Medical, LLC was and is an Indiana limited liability

corporation with its principal place of business located at 750 Daniels Way, Bloomington,

Indiana 47402 with its sole member being Cook Incorporated and maintains its principal

place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At all times

relevant to this action, Cook Medical, LLC designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed and/or sold

the inferior vena cava filter (“IVC Filter”) known as the Celect ™ Vena Cava Set to be

implanted in patients throughout the United States, including Texas. At all times relevant

hereto, Cook Medical, LLC was registered to do business with the state of Texas. At all

times relevant hereto, Defendant Cook Medical LLC was engaged in business in Texas,

has conducted substantial business activities, and derived substantial revenue from within

the state of Texas. This Defendant has also carried on solicitations or service activities in

Texas.

         6.    Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group

Incorporated, and Cook Medical, LLC, shall be referred to herein individually by name or

collectively as the “Cook Defendants.”




                                             3
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 4 of 25




        7.     At all times alleged herein, Cook Defendants include and included any and

all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,

and organizational units of any kind, their predecessors, successors, and assigns and their

officers, directors, employees, agents, representatives, and any and all other persons acting

on their behalf.

        8.     At all times herein mentioned, each of the Cook Defendants were the agents,

servants, partners, predecessors in interest, and joint venturers of each other, and were at

all times operating and acting with the purpose and scope of said agency, service,

employment, partnership, joint enterprise, and/or joint venture.

                              JURISDICTION AND VENUE

        9.     Jurisdiction is proper in this court under 28 U.S.C.§ 1332(a)(1) because the

Plaintiff and the Defendants are citizens of different states, and the amount in controversy

exceeds seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

        10.    Venue is proper in this court under 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred within this judicial district

and the Defendants regularly conduct business in this district.

                        GENERAL FACTUAL ALLEGATIONS

        11.    Plaintiff brings this case against the Cook Defendants because of the serious,

life-threatening injury she has suffered as a result of the Cook Defendants’ surgically

implanted medical device, the Cook Celect filter, that was implanted by Ezequiel Silva,

M.D. at Northeastern Methodist Medical Hospital in San Antonio, Texas on November 18,

2013.


                                               4
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 5 of 25




        12.    Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as both

permanent and retrievable devices, purportedly to prevent recurrent pulmonary embolism.

One such product is the Cook Celect IVC filter at issue in this case.

        13.    To date, there is no evidence to support the notion that IVC filters offer any

clinical benefit to patients.

        14.    Cook Defendants sought Food and Drug Administration (“FDA”) clearance

to market the Cook Celect filter device and/or its components under Section 510(k) of the

Medical Device Amendment.

        15.    On or about April 20, 2007, Defendants obtained FDA clearance to market

the Cook Celect filter under Section 510(k) of the Medical Device Amendment.

        16.    Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate devices,

without formal review of the safety or efficacy of said device. The Cook Defendants

claimed that the Celect filter was substantially equivalent to the Cook Gunther Tulip IVC

filter, a medical device cleared by the FDA under the Section 510k process on October 18,

2000.

        17.    An IVC filter, like the Cook Celect filter, is a device ostensibly designed and

intended to filter blood clots (called “thrombi”) that would otherwise travel from the lower

portions of the body to the heart and lungs, resulting in a pulmonary embolism (PE). IVC

filters are marketed as being safe to implant, either temporarily or permanently, within the

vena cava.


                                              5
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 6 of 25




       18.    The inferior vena cava is a vein that returns blood to the heart from the lower

portions of the body. In certain people, and for various reasons, thrombi travel from vessels

in the legs and pelvis, through the vena cava and into the heart and lungs. These thrombi

can develop in the deep leg veins. This condition is called “deep vein thrombosis” or DVT.

If the thrombi reach the lungs they are considered “pulmonary emboli” or PE.

       19.    The Celect filter is a retrievable filter and is alleged by Cook as being

substantially similar to the Cook Defendants’ Gunther Tulip filter, its predicate device.

       20.    The Celect filter has four (4) anchoring legs, or struts, for fixation within the

IVC and eight (8) independent secondary struts claimed by Cook to improve self-centering

and clot trapping.

       21.    On or about November 18, 2013, Plaintiff was implanted with a Cook Celect

filter at Northeast Methodist Hospital in San Antonio, Texas. The Cook Celect filter placed

in Plaintiff was marketed and sold as appropriate for use as either a retrievable or

permanent filter.

       22.    Plaintiff has suffered serious injury as a result of the implantation of the Cook

Celect filter. Specifically, prongs of the filter have perforated Plaintiff’s IVC by as much

as 10.7 mm and extended into the L3 vertebral body. Plaintiff is at risk for future

progressive perforations by the Celect filter which could further injure adjacent organs,

blood vessels, and structures, as well as fracturing of the IVC filter and migration of the

Celect filter or pieces thereof. Plaintiff faces numerous health risks, including the risk of

death. Plaintiff will require ongoing medical care and monitoring for the rest of her life.




                                              6
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 7 of 25




It is unknown if the filter can be retrieved by any means other than an open surgical

procedure.

       23.     At all times relevant hereto, the Cook Celect filter was widely advertised and

promoted by the Cook Defendants as safe and effective for prevention of recurrent

pulmonary embolism.

       24.     At all times relevant to this complaint, the Cook Defendants knew or should

have known that the Cook Celect IVC filter was defective and knew that defect was

attributable to the design’s failure to withstand the normal anatomical and physiological

loading cycles exerted in vivo.

       25.     The Cook Defendants failed to disclose to physicians, patients, or Plaintiff

that its retrievable IVC filters, including the Cook Celect filter, were subject to perforation

through the IVC wall, fracture, and migration or the appropriate degree of risk of

perforation and damage to the vena cava wall and surrounding organs, blood vessels, and

structures.

       26.     At all times relevant hereto, the Cook Defendants continued to promote

Cook’s retrievable IVC filters, including the Cook Celect filter, as safe and effective even

though the clinical trials that had been performed were not adequate to support long- or

short-term safety or efficacy.

       27.     Cook Defendants concealed the known risks and failed to warn of known or

scientifically knowable dangers and risks associated with the Cook retrievable IVC filters,

including the Cook Celect filter, as aforesaid.




                                              7
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 8 of 25




       28.    The failure of the Cook filter is attributable in part to the fact that the Cook

retrievable IVC filters, including the Cook Celect filter, suffer from a design defect causing

the filters to be unable to withstand the normal anatomical and physiological loading cycles

exerted in vivo.

       29.    At all times relevant hereto, the Cook Defendants failed to provide sufficient

warnings and instructions that would have put Plaintiff and the general public on notice of

the dangers and adverse effects caused by implantation of the Cook Celect filter, including,

but not limited to, the design’s failure to withstand the normal anatomical and physiological

loading cycles exerted in vivo.

       30.    The Cook Celect filter was designed, manufactured, distributed, marketed,

promoted , sold, and/or supplied by Cook Defendants and was marketed while defective

due to the inadequate warnings, instructions, labeling, and/or inadequate testing in light of

Cook Defendants’ knowledge of the product’s failure and serious adverse events.

       31.    At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production and

promotion of the aforementioned products when they knew or should have known of the

hazardous and dangerous propensities of said products, and thereby actively participated

in the tortious conduct that resulted in the injuries suffered by Plaintiff.

                               FRAUDULENT CONCEALMENT

       32.    The Cook Defendants were under a continuing duty to disclose the true

character, quality, and nature of the device that was implanted in Plaintiff, but instead they

concealed them. The Cook Defendants remain under a continuing duty to disclose the true


                                               8
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 9 of 25




character, quality, and nature of the device that was implanted in Plaintiff, but instead they

continue to conceal them. The Cook Defendants’ conduct, as described in this complaint,

amounts to conduct purposely committed, which they must have realized was dangerous,

heedless, and reckless, without regard to the consequences or the rights and safety of

Plaintiff.

                           CORPORATE/VICARIOUS LIABILITY

       33.    At all times herein mentioned, the Cook Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy, and/or joint venture and rendered substantial assistance and

encouragement to each other, knowing that their collective conduct constituted a breach of

duty owed to the Plaintiff.

       34.    There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Defendants are alter egos. Adherence

to the fiction of the separate existence of these Defendants as entities distinct from each

other will permit an abuse of the corporate privilege and would sanction a fraud and/or

would not promote injustice.

       35.    At all times herein mentioned, the Cook Defendants were engaged in the

business of, or were successors in interest to, entities engaged in the business of

researching, designing, formulating, compounding, testing, manufacturing, producing,

processing, assembling, inspecting, distributing, marketing, labeling, promoting,


                                              9
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 10 of 25




packaging, prescribing, and/or advertising for sale, and selling products for use by the

Plaintiff. As such, each Defendant is individually, as well as jointly and severally, liable

to the Plaintiff for Plaintiff’s damages.

       36.     At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,

marketing, promotion and sale of the aforementioned products when they knew, or with

the exercise of reasonable care and diligence should have known, of the hazards and

dangerous propensities of said products, and thereby actively participated in the tortious

conduct that resulted in the injuries suffered by the Plaintiff.

                                              COUNT I
                                            NEGLIGENCE

       37.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       38.     At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications, manufacturing, marketing,

promoting, selling, and distributing Cook IVC filters including the Cook Celect IVC filter.

       39.     The Cook Defendants designed, manufactured, marketed, inspected, labeled,

promoted, distributed and sold the Cook Celect filter that was implanted in Plaintiff.

       40.     The Cook Defendants had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling, promotion,

distribution and sale of Cook IVC filters, including the Celect filter, so as to avoid exposing

others to foreseeable and unreasonable risks of harm.



                                              10
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 11 of 25




       41.     The Cook Defendants knew or reasonably should have known that the Cook

Celect filter was dangerous or was likely to be dangerous when used in its intended or

reasonably foreseeable manner.

       42.     At the time of manufacture and sale of the Cook Celect filter (2007 until

2015), the Cook Defendants knew or should have known that the Cook Celect filter was

designed and manufactured so as to present an unreasonable risk of the device tilting and/or

perforating the vena cava wall.

       43.     At the time of manufacture and sale of the Cook Celect filter (2007 until

2015), the Cook Defendants knew or should have known that using the Cook Celect filter

in its intended use or in a reasonably foreseeable manner created a significant risk of a

patient suffering severe health side effects, including, but not limited to: hemorrhage;

pericardial effusion; cardiac tamponade; cardiac arrhythmia and other symptoms similar to

myocardial infarction; perforations of tissue, vessels, and organs; and other severe personal

injuries and diseases, which are permanent in nature, including, but not limited to, death,

physical pain and mental anguish, scarring and disfigurement, diminished enjoyment of

life, continued medical care and treatment due to chronic injuries/illness proximately

caused by the device; and the continued risk of requiring additional medical and surgical

procedures including general anesthesia, with attendant risk of life threatening

complications.

       44.     The Cook Defendants knew or reasonably should have known that

consumers of the Cook Celect filter would not realize the danger associated with using the

device in its intended use and/or in a reasonably foreseeable manner.


                                             11
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 12 of 25




        45.     The Cook Defendants breached their duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing, labeling,

promotion, distribution and sale of the Cook Celect filter in, among others, the following

ways:

        a. Designing and distributing a product in which they knew or should have known
           that the likelihood and severity of potential harm from the product exceeded the
           burden of taking safety measures to reduce or avoid harm;

        b. Designing and distributing a product in which they knew or should have known
           that the likelihood and severity of potential harm from the product exceeded the
           likelihood of potential harm from other devices available for the same purpose;

        c. Failing to use reasonable care in manufacturing the product and producing a
           product that differed from their design or specifications or from other typical
           units from the same production line;

        d. Failing to use reasonable care to warn or instruct, including pre and post-sale,
           Plaintiff, Plaintiff’s physicians, Plaintiff’s agents or the general health care
           community about the Cook Celect filter’s substantially dangerous condition or
           about facts making the product likely to be dangerous;

        e. Failing to perform reasonable pre and post-market testing of the Cook Celect
           filter to determine whether or not the product was safe for its intended use;

        f. Failing to provide adequate instructions, guidelines, and safety precautions,
           including pre and post-sale, to those persons to whom it was reasonably
           foreseeable would prescribe, use, and implant the Cook Celect filter;

        g. Advertising, marketing and recommending the use of the Cook Celect filter,
           while concealing and failing to disclose or warn of the dangers known by
           Defendants to be connected with and inherent in the use of the Cook Celect filter;

        h. Representing that the Cook filter was safe for its intended use when in fact, the
           Cook Defendants knew and should have known the product was not safe for its
           intended purpose;

        i. Continuing manufacture and sale of the Cook Celect filter with the knowledge
           that said product was dangerous and not reasonably safe;




                                             12
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 13 of 25




       j. Failing to use reasonable and prudent care in the design, research, manufacture,
          and development of the Cook Celect filter so as to avoid the risk of serious harm
          associated with the use of the Cook Celect filter;

       k. Advertising, marketing, promoting and selling Cook Celect filter for uses other
          than as approved and indicated in the product’s label;

       l. Failing to establish an adequate quality assurance program used in the
          manufacturing of the Cook Celect filter; and,

       m. Failing to establish and maintain an adequate post-market surveillance
          program.

       n. Failing to conduct patient studies to determine whether the Cook Celect filter
          offers a clinical benefit to patients.

       o. Upon learning that IVC filters do not provide any clinical benefit to patients,
          defendants continued to sell its IVC filters, failed to pull them off the market,
          failed to notify the medical community to stop implanting its filters and failed
          to notify patients implanted with filters to have them removed.

       46.     A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

       47.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                               COUNT II
                 STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       48.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       49.     The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook

filters, including the Cook Celect filter implanted into Plaintiff, into the stream of



                                             13
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 14 of 25




commerce and in the course of same, directly advertised and marketed the device to

consumers or persons responsible for consumers.

       50.      At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Celect

filter into the stream of commerce, the Cook Defendants knew or should have known the

device presented an unreasonable danger to users of the product when put to its intended

and reasonably anticipated use. Specifically, the Cook Defendants knew or should have

known at the time they manufactured, labeled, distributed and sold the Cook Celect filter

that was implanted in Plaintiff, that the Cook Celect filter, inter alia, posed a significant

and higher risk than other similar devices of device failure (fracture, migration, tilting, and

perforation of the vena cava wall) and resulting serious injuries.

       51.      Consequently, the Cook Defendants had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.

       52.      The Cook Defendants further had a duty to warn of dangers and proper safety

instructions that they became aware of even after the device was distributed and implanted

in Plaintiff.

       53.      Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Cook IVC filters, including the Cook

Celect filter, and further failed to adequately provide instructions on the safe and proper

use of the device.




                                              14
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 15 of 25




       54.     No health care provider, including Plaintiff’s, patient or patient’s agent

would have used the device in the manner directed, had those facts been made known to

the prescribing healthcare providers and/or ultimate users of the device.

       55.     The health risks associated with the device as described herein are of such a

nature that ordinary consumers would not have readily recognized the potential harm.

       56.     Plaintiff and Plaintiff’s health care providers used the device in a normal,

customary, intended, and foreseeable manner, namely as a surgically implanted device

used to prevent pulmonary embolisms.

       57.     Therefore, the Cook Celect filter implanted in Plaintiff was defective and

unreasonably dangerous at the time of release into the stream of commerce due to

inadequate warnings, labeling and/or instructions accompanying the product.

       58.     The Cook Celect filter implanted in Plaintiff was in the same condition as

when it was manufactured, inspected, marketed, labeled, promoted, distributed and sold by

the Cook Defendants.

       59.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                               COUNT III
                STRICT PRODUCTS LIABILITY – DESIGN DEFECT

       60.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.




                                             15
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 16 of 25




       61.     At all times relevant to this action, the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed and sold into the stream

of commerce the Cook IVC filters, including the Cook Celect filter implanted in Plaintiff.

       62.     The Cook Celect filter was expected to, and did, reach its intended consumers

without substantial change in the condition in which it was in when it left the Cook

Defendants’ possession. In the alternative, any changes that were made to Cook filter

implanted in Plaintiff were reasonably foreseeable to the Cook Defendants.

       63.     The Cook Celect filter implanted in Plaintiff was defective in design because

it failed to perform as safely as persons who ordinarily use the product would have expected

at the time of use.

       64.     The Cook Celect filter could have been designed and manufactured with a

stop limiter avoiding unsafe perforation, tilt and fracture.

       65.     The Cook Celect filter implanted in Plaintiff was defective in design, in that

its risks of harm exceeded its claimed benefits.

       66.     Plaintiff and Plaintiff’s health care providers used the Cook Celect filter in a

manner that was reasonably foreseeable to the Cook Defendants.

       67.     Neither Plaintiff, nor Plaintiff’s health care providers could have, by the

exercise of reasonable care, discovered the device’s defective condition or perceived its

unreasonable dangers prior to Plaintiff’s implantation with the device.

       68.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.


                                              16
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 17 of 25




                                 COUNT IV
             STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

       69.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       70.     The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook IVC

filter that was implanted into Plaintiff.

       71.     The Cook Celect filter implanted in Plaintiff contained a condition or

conditions, which Defendants did not intend, at the time it left the Cook Defendants’

control and possession.

       72.     Plaintiff and Plaintiff’s health care providers used the device in a manner that

was reasonably foreseeable to the Cook Defendants.

       73.     As a result of this condition or these conditions, the product injured Plaintiff

and failed to perform as safely as the ordinary consumer would expect when used in a

reasonably foreseeable manner.

       74.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                            COUNT V
                                             FRAUD

       75.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.




                                              17
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 18 of 25




       76.      At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications for, licensing, manufacturing,

preparing, packaging, maintaining, labeling, compounding, assembling, processing,

promoting, selling, distributing, and marketing Cook Gunther Tulip IVC filters and Cook

Celect IVC filters.

       77.      At the time Plaintiff was implanted the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed, marketed, and sold into

the stream of commerce the Cook Celect IVC filter placed in her body.

       78.      At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted,

marketed, sold, and distributed into the stream of commerce the Gunther Tulip and Celect

IVC filters for use as a surgically implanted device used to prevent pulmonary embolisms

and for uses other than as approved and indicated in the product’s instructions, warnings,

and labels.

       79.      The Cook Defendants falsely and fraudulently represented to Plaintiff, her

physicians, and other members of the general public, that the Cook Celect IVC filter:

                a.     Has been proven to effectively prevent pulmonary embolism;

                b.     Was self-centering and offered efficient clot trapping;

                c.     Was designed to minimize the most common filter complications;

                d.     The anchors on the filter created secure, atraumatic attachments to the
                       caval wall;

                e.     Provided enhanced retrievability giving an extended time for
                       retrieval; and,



                                              18
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 19 of 25




               f.    Could safely stay in place permanently in the body.

       80.     In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Celect IVC filter, including the filter implanted

in the Plaintiff, the Cook Defendants states a clinical study involved a 74 patient cohort,

with follow-up conducted at 1 month (60 of 69 possible patients), 3 months (50 of 58

possible patients) and 6 months (37 of 41 possible patients) consisting of clinical exam and

imaging by X-ray and duplex ultrasound, no device related major adverse events (defined

as hemorrhage, perforation, death, occlusion, filter fracture or significant filter migration)

occurred.

       81.     The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Celect IVC filter is not safe for long term/permanent surgical

implantation for said purposes, it has not been proven the filter effectively prevents

pulmonary embolism; the filter presents a high risk of perforation through the caval wall,

the filter has a high risk for fracture, and the filter is not safe for permanent placement in

the body. In the clinic study that was presented to physicians through the instructions for

use, the IFU gives a false sense of safety by reporting on a subset of OUS patients regarding

high rates of successful retrieval rates and no complications, which has been shown to be

incorrect. The retrieval rates listed give a false sense of safety when the OUS study did not

address safety, and falsified complication and perforation rates. The Celect filter was and

is, in fact, dangerous to the health and body of Plaintiff.

       82.     When the Cook Defendants made the aforesaid representations, and others,

they knew them to be false, and those representations were made by the Cook Defendants


                                              19
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 20 of 25




with the intent to defraud and deceive Plaintiff and her physicians, and with the intent to

induce Plaintiff and her physicians to act in the manner herein alleged, i.e., to use the Cook

Celect IVC filter in surgery.

       83.     As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                  COUNT VI
                        NEGLIGENT MISREPRESENTATION

       84.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       85.     At all times relevant to this cause, and as detailed herein, the Cook

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the general

medical community with false or incorrect information, or omitted or failed to disclose

material information concerning Cook IVC filters and the Cook Celect filter; including,

but not limited to, misrepresentations relating to the safety, efficacy, failure rate and

approved uses of the Cook IVC filter.

       86.     The Cook Defendants falsely represented to Plaintiff, her physicians, and

other members of the general public, that the Cook Celect IVC filter:

               a. Was proven to be hemodynamically effective;

               b. Has been proven to effectively prevent pulmonary embolism;

               c. Was self-centering and offered efficient clot trapping;

               d. Was designed to minimize the most common filter complications;




                                             20
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 21 of 25




               e. The anchors on the filter created secure atraumatic attachments to the
                  caval wall;

               f. Provided enhanced retrievability giving an extended time for retrieval;
                  and

               g. Could safely stay in place permanently in the body.

       87.     In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Celect IVC filter, including the filter implanted

in the Plaintiff, the Cook Defendants states a clinical study involved a 74 patient cohort,

with follow-up conducted at 1 month (60 of 69 possible patients), 3 months (50 of 58

possible patients) and 6 months (37 of 41 possible patients) consisting of clinical exam and

imaging by X-ray and duplex ultrasound, no device related major adverse events (defined

as hemorrhage, perforation, death, occlusion, filter fracture or significant filter migration)

occurred.

       88.     The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Celect IVC filter is not safe for long term/permanent surgical

implantation for said purposes, it has not been proven the filter effectively prevents

pulmonary embolism; the filter presents a high risk of perforation through the caval wall,

the filter has a high risk for fracture, and the filter is not safe for permanent placement in

the body. In the clinic study that was presented to physicians through the instructions for

use, the IFU gives a false sense of safety by reporting on a subset of OUS patients regarding

high rates of successful retrieval rates and no complications, which has been shown to be

incorrect. The retrieval rates listed give a false sense of safety when the OUS study did not




                                             21
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 22 of 25




address safety, and falsified complication and perforation rates. The Celect filter was and

is, in fact, dangerous to the health and body of Plaintiff.

       89.     The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s health care providers, including reports, press releases,

advertising campaigns, labeling materials, print advertisements, commercial media

containing material representations, was false and misleading, and contained omissions and

concealment of truth about the dangers of the use of the Cook IVC filters, including the

Cook Celect Filter. The Cook Defendants made the foregoing misrepresentations knowing

that they were false and/or without reasonable basis in fact. These materials included

instructions for use and warning document that was included in the packaging of the Cook

Celect filter that was implanted in Plaintiff.

       90.     The   Cook     Defendants’        intent   and   purpose   in   making   these

misrepresentations was to deceive and defraud the public and the medical community,

including Plaintiff’s health care providers; to gain the confidence of the public and the

medical community, including Plaintiff’s health care providers; to falsely assure them of

the quality of the Cook IVC filters, including the Celect IVC filter and its fitness for use;

and to induce the public and the medical community, including Plaintiff’s healthcare

providers to request, recommend, prescribe, implant, purchase, and continue to use Cook

IVC filters, including the Cook Celect filter.

       91.     In reliance upon the false and negligent misrepresentations and omissions

made by the Cook Defendants, Plaintiff, Plaintiff’s health care providers and the Plaintiff’s




                                                 22
             Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 23 of 25




agents were induced to, and did use the Cook Celect filter, thereby causing Plaintiff to

sustain severe personal injuries.

       92.     The Cook Defendants knew and had reason to know that Plaintiff, Plaintiff’s

health care providers, and the general medical community did not have the ability to

determine the true facts intentionally and/or negligently concealed and misrepresented by

the Cook Defendants, and would not have prescribed and implanted same, if the true facts

regarding the device had not been concealed and misrepresented by the Cook Defendants.

       93.     The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side

effects in the form of dangerous injuries and damages to persons who are implanted with

the Cook filter.

       94.     At the time Cook Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Cook Celect filter, Plaintiff, Plaintiff’s

health care providers and the Plaintiff’s agents were unaware of said Cook Defendants’

negligent misrepresentations and omissions.

       95.     Plaintiff, Plaintiff’s health care providers, the Plaintiff’s agents and general

medical community reasonably relied upon misrepresentations and omissions made by the

Cook Defendants where the concealed and misrepresented facts were critical to

understanding the true dangers inherent in the use of the Cook Celect filter.

       96.     Plaintiff, Plaintiff’s health care provider’s and Plaintiff’s agents’ reliance on

the foregoing misrepresentations and omissions by Cook Defendants’ were the direct and

proximate cause of Plaintiff’s injuries as described herein.


                                              23
              Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 24 of 25




                                          COUNT VII
                                      PUNITIVE DAMAGES

       97.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       98.      The actions and inactions of all the Defendants, and or alternatively the

employees or agents of Defendants, and their predecessors-in-interest, whether taken

separately, or together, were of such a character as to constitute a pattern or practice of

intentional wrongful conduct and/or malice resulting in the injury and damages of Plaintiff

Vonnie L. Walz.

       99.      More specifically, Defendants, or alternatively the employees or agents of

Defendants, and their predecessors-in-interest, consciously and/or deliberately concealed

risks associated with their product and nevertheless proceeded with conscious indifference

to the rights, safety, and welfare of Plaintiff Vonnie L. Walz by failing to act to disclose

these risks to her or her healthcare professionals.

       100.     Defendants are guilty of oppression, fraud, and/or malice, express or implied

for which they should be held liable in punitive damages to Plaintiff Vonnie L. Walz.

                                PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff, Vonnie L. Walz, prays for relief on the entire complaint,

as follows:

        a.      Judgment to be entered against all Defendants on all causes of action of the
                Complaint, including but not limited to:

                1.    Pain and suffering;

                2.     Mental anguish in the past and which, in reasonable probability, he



                                              24
     Case 5:21-cv-00297 Document 1 Filed 03/24/21 Page 25 of 25




              will sustain in the future; and,

       3.     Reasonable and necessary medical expenses for treatment received in
              the past and, based upon reasonable medical probability, the
              reasonable medical expenses he will need in the future;

b.     Plaintiff be awarded full, fair, and complete recovery for all claims and
       causes of action relevant to this action;

c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment
       and post-judgment interest on the judgments entered in Plaintiff’s behalf;
       and,

d.     Such other relief the court deems just and proper.

                      DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury on all issues.

DATED this 24th day of March 2021.

                                           Respectfully submitted,


                                           By:/s/ Ben C. Martin
                                           Ben C. Martin
                                           TX Bar No. 13052400
                                           bmartin@martinbaughman.com
                                           MARTIN BAUGHMAN, PLLC.
                                           3141 Hood Street, Ste. 600
                                           Dallas, TX 75219
                                           Telephone: (214) 761-6614
                                           Facsimile: (214) 744-7590

                                       Attorneys for Plaintiff




                                      25
